Fourth Court of Appeals
                                   San Antonio, Texas
                                          July 14, 2017

                                      No. 04-16-00838-CR

                                      Avie Lee LOZANO,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 226th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CR8489
                           Honorable Sid L. Harle, Judge Presiding


                                         ORDER
      Appellant’s motion for extension of time to file his brief is granted. We order the brief
due August 14, 2017.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of July, 2017.



                                                     ___________________________________
                                                     Luz Estrada
                                                     Chief Deputy Clerk